—In an action to recover damages for personal injuries and for expenses and loss of services, order granting plaintiffs’ motion for a preference in the trial of the action reversed, with $10 costs and disbursements, and motion denied, with $10 costs. There was no sufficient showing warranting the exercise of discretion in favor of granting the preference. (Of. Quinlan v. Schaefer Brewing Go., 279 App. Div. 805; O’Callaghan v. Brawley, 276 App. Div. 908; Braver V. Davis, 277 App. Div. 879; Pitrello v. Garro, 278 App. Div. 770, and Svei v. Minch Bros., 279 App. Div. 597.) The authorities relied on by plaintiffs (Belcher v. Erie B. B. Co., 280 App. Div. 796; Bernstein v. Strammiello, 202 Mise. 823) are readily distinguishable. Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ., concur.